2.	The claim for priority set forth in the Application Data Sheet filed November 23, 2020 and in paragraph [0001] as set forth in the preliminary amendment to the specification filed November 23, 2020 is objected to because the relationship between the instant application and parent application 16/205,631 is incorrect.  The instant application is a continuation-in-part, rather than a continuation, of the parent application ‘631 because of the presence of subject matter in the instant application which is not present in the disclosure of the parent application ‘631.  The subject matter which is present in the instant application but which is not present in the disclosure of the parent application ‘631 is the recitation in instant claims 46-48 of a method of treating or preventing a condition without any limitation as to the condition to be treated or prevented.  The disclosure of the parent application ‘631 is limited to methods of treating or preventing conditions in which the condition is cancer, HPV 16 infection, or HPV-positive premalignancy.  See, e.g., the Abstract; paragraphs [0008] and [0101]; and originally filed claim 33; of the parent application ‘631.  The examiner recognizes that claims 46-48 of the instant application, being contained in a preliminary amendment filed on the filing date of the instant application, form part of the original disclosure of the instant application.  See 37 CFR 1.115(a)(1).  This objection is not a new matter objection under 35 U.S.C. 132 and/or a rejection for lack of written description made under 35 U.S.C. 112(a), but rather is an objection to the priority claim.  Correction is required.
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the The subject matter of instant claims 46-48 needs to be recited verbatim in the specification.
4.	The Sequence Listing filed November 23, 2020 is approved.
5.	The drawings are objected to because Figure 2 is a color drawing.  However, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Correction is required.
6.	Claims 52 and 53 are objected to because of the following informalities:  At claim 52, line 1, and claim 53, line 2, “host” should be inserted before “cells” so as to be consistent with the terminology used in the independent claim.  Appropriate correction is required.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,174,098.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘098 patent clearly anticipate the instant claims.  The ‘098 patent claims a method of treating or preventing the same conditions recited in the instant claims, by administering a population of host cells comprising the same recombinant expression vector comprising the same nucleic acid recited in the instant claims.
8.	The effective filing date of instant claims 36-45 and 49-55 is deemed to be at least May 29, 2015, the filing date of parent application PCT/US2015/033129.  Instant claims 36-45 and 49-55 are deemed to be entitled under 35 U.S.C. 120 and 35 U.S.C. 365 to the benefit of the filing date of the parent applications 16/205,631, 15/313,673, and  PCT/US2015/033129 because the parent applications, under the test of 35 U.S.C. 112(a), disclose the claimed invention.
.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 46-48 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent No. 10,174,098.  (The ‘098 patent issued based upon grandparent application 15/313,673.)  The ‘098 patent teaches administering the same host cells comprising the same recombinant expression vector comprising the same nucleic acid recited in the instant claims, in order to treat or prevent cancer, HPV 16 infection, or HPV-positive premalignancy.  See, e.g., the Abstract and the claims of the ‘098 patent.  These specific conditions anticipate the conditions generically recited in claims 46-48.
	Because the effective filing date of instant claims 46-48 is deemed to be November 23, 2020, the filing date of the instant application (see the analysis set forth in section 8 above), the ‘098 patent is available as prior art under 35 U.S.C. 102(a)(1) against instant claims 46-48.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 10, 2022